On the 25th day of January, 1932, there was filed in the office of the Clerk of the Supreme Court a petition for review of the recommendation of the Board of Governors of the State Bar of Oklahoma which had theretofore been filed in the office of the Clerk of the Supreme Court on the 12th day of January, 1932, and in which recommendation the. Board of Governors of the State Bar of Oklahoma declared it their opinion that the said Troy A. Cargill should be disbarred from the practice of law.
Although the petition for review has been filed herein, the petitioner, Troy A. Cargill, has failed to submit any brief or authorities other than his petition for review, which is purely of a formal character.
It is useless to go into a long survey of the testimony and evidence submitted to the Board of Governors, but it is sufficient to say that we have carefully examined the record and the evidence submitted to the Board of Governors of the State Bar of Oklahoma, and find that the evidence amply supports the conclusions of fact arrived at by the Board of Governors of the State Bar of Oklahoma, and we further find that the said Board of Governors was warranted in recommending the disbarment of the said Troy A. Cargill.
It is therefore the order of the court that the recommendation of the Board of Governors of the State Bar of Oklahoma be approved in all respects, and that from and after this time Troy A. Cargill be disbarred from the practice of law in the state of Oklahoma, both in the Supreme Court and all inferior courts. *Page 266